Citation Nr: 1707945	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to June 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision from the RO in Oakland, California for a denial of service connection for bilateral hearing loss and tinnitus.  

In February 2014 the Veteran filed a statement in support of the claim.  The RO reopened the Veteran's claim and accepted as new and material evidence a February 2014 hearing test which included a pure tone test and later, a March 2015 Disability Benefits Questionnaire as new and material evidence.

Although the RO reopened the claim and adjudicated the claim on the merits, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  In a final May 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus; at the time of that decision, the evidence substantiated current disabilities, but did not substantiate an injury or disease in service; that such disabilities were otherwise related to service. 

2.  The evidence associated with the claims file subsequent to the final May 2011 rating decision does not relate to any unestablished facts; is cumulative and redundant of evidence already of record; and it does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2011 rating decision denying service connection for hearing loss and tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2016).

2.  The criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The RO reopened the Veteran's claim in February 2014 of entitlement to service connection for bilateral hearing loss and tinnitus.  Under VA regulations, previously denied claims may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming, as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, where a prior denial was based on lack of a current disability and nexus, newly submitted evidence of a current disability was in concert with evidence already of record establishing an injury in service, the new and material evidence was sufficient to reopen the claim and obtain an examination.  Id.

As was noted in the Introduction section above, this matter comes on appeal from an August 2014 rating decision, which denied the claim on the basis that no new and material evidence had been received.  During the pendency of this appeal, the March 2016 Statement of the Case (SOC) appears to have reopened the claims and denied them on the merit.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130   (Fed. Cir. 1996).

The RO initially denied a claim for service connection for bilateral hearing loss and tinnitus in a September 2000 rating decision.  Due to the passage of the Veteran's Claims Assistance Act of 2000 (VCAA), the RO reconsidered the claim after providing notice and assistance in accordance with the VCAA. The RO denied the claim in February 2002.  

In May 2011, an application to reopen the claims was apparently granted; however, the reopened claims were denied on the merits.  Although the Veteran initiated an appeal of the May 2011 decision and a statement of the case (SOC) was issued in July 2011, he did not perfect the appeal with the timely submission of a substantive appeal. 38 C.F.R. §§ 20.200-20.202, et. seq.  As such, the May 2011 rating decision is the last final disallowance on any basis, to include any relevant evidence of record at the time of the July 2011 SOC.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  See also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

The evidence of record associated the he May 2011 decision includes the following: the Veteran's written arguments that he has hearing loss and tinnitus related to loud noise experiences during active duty service; the available service department records; an October 2010 VA audiological examination report, which diagnosed the Veteran with hearing loss and tinnitus but opined that neither condition was related to service; and a June 2011 letter from a private medical provider asserting that the Veteran's hearing condition "could have been caused by his military service."  In denying the claim, the RO afforded the VA medical evaluation and opinion more weight that the private medical opinion.

The evidence received subsequent to the evidence associated with the May 2011 rating decision includes the following: additional written arguments from the Veteran and representative asserting that he has hearing loss and tinnitus related to loud noise experience during active duty service; VA audiology clinic records dated from November 2010 to May 2015; and private treatment records.  The latter included a private February 2014 hearing test and an April 2015 Disability Benefits Questionnaire completed by a private provider, neither of which offered a medical opinion linking the Veteran's hearing loss or tinnitus to service.

The evidence received subsequent to that associated with the May 2011 final decision does not relate to an unestablished fact, is cumulative and redundant of the evidence previously submitted, and does not raise a reasonable possibility of establishing the claims.  This is because is the new evidence submitted relates to facts already known: that the Veteran suffers from hearing loss and tinnitus.  While the Veteran has asserted that the hearing loss and tinnitus is related to in-service exposure to loud noise, such assertions are redundant and cumulative of arguments previously submitted. The last prior final decision denied the claims because it found the VA medical opinion explaining why the hearing loss and tinnitus were not related to service was more probative than the private medical evidence suggesting a relationship to service. As no further medical evidence has been submitted that relates the hearing loss and tinnitus to an injury or event in service, none of the newly submitted evidence relates to an unestablished fact, or when considered with the evidence previously of record would otherwise raises a reasonable possibility of substantiating the claims.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims has not been received in accordance with 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).   As such, the May 2011 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103 (a) (West 2014), 38 C.F.R. § 3.159 (b) (2015), and any applicable legal precedent. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The July 2014 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for bilateral hearing loss and tinnitus (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

With the exception of the service treatment records, the Veteran's pertinent medical records including private medical records and VA treatment records have been associated with the claims file.  

In the March 2016 SOC, the RO stated that the Veteran's private physician submitted evidence intended to support his claim for hearing loss and tinnitus.  However, such evidence shows that the Veteran has a diagnosis of with benign paroxysmal positional vertigo with tinnitus being a symptom of that condition.  The medical report does not link the diagnosis to service.  If the Veteran wishes to file a claim for benign paroxysmal positional vertigo he should provide a VA Form 21-526 or VA Form EZ and his representative may assist him with filing this form.  See 38 C.F.R. § 3.155

The Board finds that VA has satisfied its statutory and regulatory duties to notice and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384 (1993), see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


